Title: To Benjamin Franklin from the Baron de Borde Duchatelet, with Franklin’s Note for a Reply, and Other Applicants for Emigration, 24 June 1783
From: Borde Duchatelet, ——, baron de,Franklin, Benjamin
To: Franklin, Benjamin


          The cessation of hostilities and Franklin’s reputation as a
            philanthropist continue to inspire the hopes of prospective emigrants. During the five months covered by this volume, letters come
            from France, Italy, the Austrian Netherlands, Germany, and England. Petitioners appeal
            either to American national interest by detailing the essential skills they will bring
            to the new republic or to Franklin’s sentiments through heartrending tales of misfortune
            and thwarted ambition. The baron de Borde Duchatelet, whose letter is printed as a
            sample, does both.
          Paillet, a 24-year-old from Versailles, lists three reasons for writing to Franklin on
            May 17: the gratitude he feels toward his parents who have made sacrifices for his
            education, continue to support him, and wish to see him placed in a good position; his
            desire for travel, which was the path to wisdom for Lycurgus, Solon, Thales, and Plato;
            and the difficulty of securing a post at Versailles. It would be to Franklin’s glory if
            he were to provide Paillet with the means of fulfilling his obligation toward his
            parents and to secure him a job, presumably in America.
          Louis Terrier, having practiced surgery
            for six years in Guadeloupe, is now a professor at the collège
              de chirurgie of Marseille. Although he is unknown to Franklin, as he writes on
            May 21, he is nonetheless confident that the American minister will help him establish
            himself in America as a surgeon. He details his own training and explains the importance
            of his art. By contrast, Pietro Maggi of Milan, who writes in Italian on May 26, covers
            himself in humility, addressing his letter to the immortal Franklin, whose name is the
            glory of the century and who will be the object of admiration throughout the ages. The
            young man (he is not yet 24) explains that he received his law degree from the
            University of Pavia three years earlier, but his family’s poverty and an unspecified
            cabal have prevented him from finding work. He asks only for the privilege of serving
            Franklin and his country on any terms Franklin may decide.
          
          Another story of persecution and injustice comes from Germany. Herr Greyer explains in
            German on May 28 that he is a former court secretary and cashier from Minden an der
            Weser in Westphalia. He has been embroiled in a legal battle with his former superior,
            Hofmeister Albrecht, who accused him of embezzling money from the court treasury. Greyer
            fears that he will not be vindicated because Albrecht has friends more powerful than his
            own. Prevented from working in his homeland, he asks Franklin to help him make a new
            start in America. He has worked as a court secretary since he was 13 years old, in the
            provinces as well as Berlin, and is willing to bring this experience to bear at the
            American “Hof” (court). In particular, the American government might consider revising
            its court constitution along Prussian lines. If required, Greyer can provide references,
            but he is convinced that Franklin’s well-known altruism will cause the American minister
            to come to his aid.
          L. J. Lahaÿe, an arms manufacturer writing on May 31 from Nessonvaux Sous Olne, also
            seeks to escape local constraints on his ambition. He has been anxiously waiting for the
            United States to gain its independence so that he can settle there with his family and
            work in a firearms factory. His long, confused letter is full of bitter complaints about
            the low pay and lack of support for his trade in the Liège province. His skill (as we
            understand it) is in forging iron for gun barrels, and he hopes to bring with him to
            America the machine required for this work. He requests a large loan from Franklin and
            the other American commissioners, an investment that will be repaid many times over. He
            closes with a request for a meeting to discuss his ideas more fully.
          In a letter from Paris dated June 4, Mme Fournier la jeune introduces an unnamed
            relative who ardently wishes to go to Boston. The 26-year-old has apprenticed with a
            notary and has received an excellent education. As he comes from a large family, he must
            provide for himself, and he has asked for his father’s permission to go to the United
            States. Once there, he would try to distinguish himself in whatever field Franklin
            deemed suitable. His father consented on condition that Franklin look favorably on the
            plan. Mme Fournier and her entire family would be infinitely obliged if Franklin took an
            interest in this virtuous and commendable young man. In a postscript she sends the
            compliments of her husband.
          God willing, writes Owen Owen in English on June 11, he intends to go to America at the
            end of this summer or the beginning of the next. Does he
            need to apply to Congress for permission to settle there? A clergyman in the Church of
            England, and currently a curate in Stoke near Coventry in Warwickshire, he has no hope
            of advancement in the church as he cannot buy a benefice and refuses to flatter the
            powerful. His brother Edward, from North Wales, lived in Virginia and was in France
            about five years ago; if he is still alive, he should contact Owen or their brother
            Richard, a vicar in Carnarvonshire, to “hear of something to his advantage.”
          J. Gaupin is one of a group of three men in Brussels who desire to emigrate; he writes
            on their behalf on June 17. Two of them are capable of establishing a factory that could
            print wallpaper, playing cards, and calico: one, an expert woodblock engraver, manages
            one of the foremost wallpaper factories in Brussels, and the other is skilled in color
            printing as well as constructing wind- and watermills. The third man, son of an
            artillery officer, is a good engineer and mathematician, has worked as a land surveyor
            and builder, and speaks German, French, Latin, and Flemish. Before their departure, the
            first two each want an advance of a hundred louis and
            Franklin’s promise that Congress will sponsor their factory. The third demands the same
            advance and Franklin’s assurance that he will immediately obtain a job suitable to his
            talents.
          On June 26 Graf von Graevenitz writes in German from Vienna. As the youngest of 18
            children of a large aristocratic family, he has little hope of inheriting more than his
              name. After a career as privy
            councilor, Graevenitz’ health has deteriorated, and he dreams of retiring in the United
            States. He would prefer to rent or own a small estate in either Georgia, the Carolinas,
            or Virginia, not too far from other settlements. If money should be required, his only
            source of wealth is a small collection of paintings, which he would be willing to sell.
            A new country needs experienced and accomplished men like him, so Graevenitz is hopeful
            that Franklin, who has bestowed contentment, quiet, and peace on an entire country, will
            do the same for a single individual.
          Two days later, Delisle-Pierrugues sends a desperate plea from Draguignan in Provence.
            Although he inherited a considerable fortune, the events of the war have ruined him just
            as he was about to be made a judge at the cour des comptes.
            His education is all he has left. He was born in American climes and wants to return
            there to bury his bad luck. He will forget his downfall if he
            can obtain some employment in the service of the United States, be it in the army or
            somewhere else. He offers to provide letters of recommendation from prominent residents
            of Aix.
          Johann Philipp Breidenstein of Giessen writes on July 15 in Latin, disappointed that he
            has received no response to his letter of February 1. Franklin’s silence has not diminished his desire
            to emigrate and serve the American people, especially German immigrants, with useful
            knowledge. He begs Franklin to answer a fellow scholar.
          Another petition in Latin, dated July 19, comes from Jacob Augustus Hoppe in Bochnia,
              Galicia. He too is a scholar versed in
            many subjects and several languages, but in America he would be happy just tilling the
            fields. Hoppe asks Franklin for a recommendation and the assurance of a position.
            Moreover, before sailing, he needs a place to stay in Paris while he works on improving
            his English; he would gladly share the food of Franklin’s servants.
          To whom can the most unfortunate patriot turn for help but the most illustrious patriot
            of the universe? asks the sieur Tonon from Paris on July 25. He has been the victim of
            persecution but will not tire Franklin with the details of his ordeal. His chief passion
            and talent is agriculture, which he wants to pursue in America; his treatise, Détail des usages, indication des abus, et idées de réforme pour
              l’agriculture, was based on ten years’ observation. In the four years since he has been forced to
            abandon his profession, he has traveled through many countries and observed the
            lackluster state of European agriculture. America would benefit from someone who
            combines theoretical principles with practical knowledge, and with Franklin’s approval
            Tonon will raise the rural economy to a hitherto unknown degree of perfection. If he can
            be useful to another country after his own has rejected him, he will have suffered for a
            reason. He asks for a meeting with Franklin during
            which he will provide more details. Tonon signs himself as deputy of the Société
            Patriotique de Béarn.
          Granier de Pollier in Paris writes on July 26 on behalf of a friend, a man of quality
            living in the provinces, whose company of royal grenadiers has been disbanded, leaving
            him penniless and unemployed. He hopes to settle with his wife in Franklin’s republic
            and would like to know whether former French officers can find employment and at what
            salary, if Congress is offering land grants and assistance with cultivation, and whether
            he would be free to settle wherever he wants.
          Two young mathematicians, J. Chrétien Remmel and Jean Houba, who are well instructed in
            geometry and algebra, ask Franklin on August 9 for recommendations and free passage to
            America, where they hope to be usefully employed. They write from the château
            d’Issum.
          The chevalier de La Combe, writing from Tulle on August 20, has heard that Congress
            gives land grants to those who wish to come to America. He would like to know more about
            what kind of reception he might expect. Although well born, he currently serves as cadet
            lieutenant of the colonial troops in the Limousin region and does not have any money. He
            will not hesitate to emigrate if it gives him an opportunity to make his fortune in
            far-off lands.
          In Tournay, Joseph Maroteau, who addresses Franklin on August 22, is the head of a
            family that has fallen on hard times and would like to settle in the United States
            provided they receive support and protection from the American government. They are
            Roman Catholics but ardent supporters of civil and social order as well as religious
            tolerance. The family unites an astonishing array of talents: its members are
            experienced in commerce, accounting, agriculture, and mathematics, can write in French
            and English, and know how to make a great variety
            of fabrics. The father has invented a new kind of mill. Despite their gifts, they have
            had an undeserved and unforeseeable string of bad luck in all their endeavors. If
            Franklin knows of a business in the United States that could use their abilities, would
            he please extend his protection to an honest family?
          Misfortune has also befallen a relative of Mme Briant, a young man not yet 40 years
            old. She appeals to Franklin on his behalf on September 2 from Aix-la-Chapelle. In the
            past three years he has lost all his money and a great part of his family, and he has
            been abandoned by his best friends. He is honest and industrious, if perhaps too
            sensitive and delicate for this evil world. He and his wife want Franklin’s help and
            protection to settle in America. They have asked Mme Briant to approach Franklin, but
            she hesitates to arrive without an appointment. As she does not live in Paris at the
            moment, Franklin should respond to M. Debernieres, administrateur des hôpitaux, whose address she provides.
          A sieur Briaud, who writes from Caen on September 4, has been assured that Franklin
            helps workers to emigrate to America, where liberty favors all men of talent. He knows
            carpentry and turning and makes netting of all kinds, fly-whisks, and English-style
            fishhooks. A friend of his who also wants to emigrate has a grasp of experimental
            physics and chemistry and knows how to dye, starch, make gunpowder, and construct
            pendulum clocks. They will submit to both practical and theoretical examinations.
          From Göttingen comes a more specific business proposal in German, dated September 8.
            Johann Christoph Bauer is a glass and brick manufacturer who read in the Dantziger Zeitung that conditions for glassblowers are
            favorable in the United States. He offers a detailed account of how he would establish
            an American factory producing Flemish and mirror glass. Of course, this would require a
            substantial advance from Congress, which Bauer offers to repay in yearly
            installments.
          
          
            Monsieur
            paris à L’hotel de Bresse cul de sac des quatre vents ce 24e. juin.
              1783.
          
          M’etant rendu a passy pour avoir L’honneur de vous y faire ma Cour, et vous entretenir
            d’objets qui m’interessent, permettè que je vous detaille par lettre mes motifs, ayant
            etè icommodè depuis lors jusqu’a ce jour par une varietè de chaud et de froid qui me
            saisit a mon arrivèe.
          Les malheurs excessifs que j’ay eprouvès, bien plus sensibles que ceux dont belisaire
            se plaignoit, m’ont determinè à quitter
            dècidement une ingrate patrie ne desirant d’autre vengeur que les reproches que mes
            ennemis auront à se faire eternellement. La providence m’ayant dèpartis des
            Connoissances dans L’agriculture; ainsi que vous en pourrés juger Monsieur, par le
            double du diplôme dont le feu Roy m’avoit honnoré, et que vous trouverès ci inclus; Comme je n’ignore pas que L’homme est fait
            pour se voüer au travail pendant sa vie, je desirerois m’occuper utilement le peu qui me
            reste à vivre a des deffrichés qui en faisant mon bonheur put faire par suite celui de
            mes successeurs dans la patrie que j’adopterai. Comme les moeurs pures et tranquiles
            sont celles que j’adopte, je pense avec raison que je ne puis arriver a ce but qu’en me
            transplantant dans un pays oû la corruption n’a pas pris encore heureusement racine,
            celui de votre patrie me semble le plus propre à remplir mes vües, et Comme je regarde
            tous les hommes de bien, egaux entre eux, ma naissance ne doit point faire un obstacle à
            ce qu’on me regarde avec cet oeuil de fraternité doû nait la concorde generale; je vous
            prie donc Monsieur, d’apres la sinceritè de mon avoeu de me mander si je puis esperer
            une reponse favorable de votre part, ou si vous preferè de m’indiquer un jour pour
            conferer avec vous sur les moyens que vous voudrè bien me procurer, et ma reconnoissance
            sera aussi etendue que les sentimens sinceres et respectueux avec
            lesquels j’ay L’honneur d’etre Monsieur Votre tres humble et tres obeissant
            serviteur
          
            LE
              Bon. DE
              Borde Duchatelet
          
         
          Endorsed: That America is open to all
            the French, who have Permission of their Government to go there. That Strangers of good
            Character are receiv’d there with open Arms. That if he desires to confer with me on the
            Subject, he will find me at home every Morning except Tuesdays & ready to give him
            every Information he may desire.
        